Appeal by defendant from a judgment of the Supreme Court, Kings County, entered April 2, 1964 after a jury trial, convicting him of attempted robbery in the first degree and assault in the second degree, and imposing sentence upon him as a second felony offender. Action remitted to the trial court for further proceedings in accordance with this decision. In the interim the pending appeal will be held in abeyance. In our opinion, a hearing must be held before the trial court to determine the voluntariness of the confession in accord with People v. Huntley (15 N Y 2d 72). After such hearing, the procedure prescribed in People v. Korda (24 A D 2d 577) should be followed.
Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.